In a family offense proceeding pursuant to Family Court Act article 8, the petitioner appeals from an order of the Family Court, Queens County (O’Connor, J.), dated March 19, 2009, which, after a hearing, in effect, granted the respondent’s motion to dismiss the petition.
Ordered that the order is reversed, on the law, without costs or disbursements, the respondent’s motion to dismiss the petition is denied, and the matter, is remitted to the Family Court, Queens County, for further proceedings on the petition.
The petitioner established that the respondent committed the family offense of aggravated harassment in the second degree, by the respondent’s admission that he left several telephone messages for the petitioner threatening that he was going to “get her” (see Family Ct Act § 812 [1]; § 832; Penal Law § 240.30; cf People v Dei, 2 AD3d 1459 [2003]). Fisher, J.P., Covello, Hall and Sgroi, JJ., concur.